Citation Nr: 1035771	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-36 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for headaches, to include as 
secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1961 to November 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is service-connected for bilateral hearing loss and 
tinnitus, and he filed a claim for an increased rating for such 
disabilities due to problems with ringing in the ears and 
headache in March 2005.  In response to such claim, the RO 
continued the prior rating of 10 percent for tinnitus, increased 
the prior rating for bilateral hearing loss to 20 percent, and 
denied service connection for headaches.  

The Veteran appealed from the denial of service connection for 
headaches.  Although the Board regrets the additional delay, a 
remand is necessary to ensure that due process is followed and 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

In a statement and VA audiological examination connected with a 
prior increased rating claim, the Veteran reported having 
headaches, ear pain, and tinnitus during service after shooting a 
machine gun all day during basic training.  These symptoms were 
noted to have resolved at that time, but he noticed impaired 
hearing which progressed over time.  See April 2003 statement; 
May 2003 VA examination report and handwritten notes.  The 
Veteran denied frequent or severe headaches upon discharge from 
service in November 1964.  However, he complained of chronic, 
frequent, and severe headaches to his VA provider in January and 
March 2006.  The Veteran further states that he has self-treated 
headaches for a "long time."  See substantive appeal.  However, 
he has not specified when his headaches began, or claimed that 
they have been present continuously since separation from 
service.

The Veteran asserts that his current headaches are either due to 
his tinnitus or to trauma from proximity to blasts from explosive 
devices such as guns during service.  See notice of disagreement; 
substantive appeal.  In addition to the reported machine gun 
incident noted above, the Veteran's service records reflect that 
his military occupational specialty was bridge specialist, and he 
was noted to have partial bilateral deafness upon discharge after 
two years of service.  See DD Form 214; November 1964 separation 
examination report.  

Although no complaints or treatment for headache are documented 
in the Veteran's service treatment records or after service until 
January 2006, he is competent to report such observable symptom.  
See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).  Further, he is 
competent to render a diagnosis, as headaches may be diagnosed by 
their readily identifiable features.  See id; Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, the Board finds that the evidence currently of record is 
insufficient to determine whether the Veteran's current headaches 
are related to service, or to the service-connected hearing 
disabilities.  As such, upon remand, he should be scheduled for a 
VA examination to determine the nature and etiology of the 
headaches, with consideration of all lay and medical evidence of 
record.  Further, as the last VA treatment records in the claims 
file are dated in May 2007, any outstanding records should be 
obtained prior to the VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any outstanding VA treatment records 
pertaining to the Veteran's headaches or 
hearing disabilities, to include records 
dated from May 2007. 

2.  Thereafter, schedule the Veteran for a 
VA examination with an appropriate medical 
professional to determine the nature and 
etiology of his claimed headaches.  The 
entire claims file and a copy of this 
remand should be made available to the 
examiner for review, and such review 
should be noted in the examination report.  
All necessary tests and studies should be 
conducted.  The examiner is requested to 
respond to the following:

(a)  Is it at least as likely as not 
(probability of 50 percent or more) 
that the Veteran's current headaches 
were proximately caused by, or 
aggravated beyond their normal 
progression, as a result of his 
service-connected tinnitus, or any 
other service-connected disability?

(b)  If the current headaches were 
not caused or aggravated by a 
service-connected disability, is at 
least as likely as not (probability 
of 50 percent or more) that such 
condition was otherwise incurred in 
or aggravated by service?
		
Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  If an opinion as to 
any of these questions cannot be offered 
without resorting to speculation, the 
examiner should indicate such in the 
examination report and explain why a non-
speculative opinion cannot be offered.  

3.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the claim.  Such adjudication 
should reflect consideration of all lay 
and medical evidence of record, with 
consideration of the competency and 
sufficiency of certain lay evidence as 
provided in the cases summarized supra.  
All raised theories of service connection 
should also be addressed, to include based 
on continuity of symptomatology or as 
secondary to the service-connected 
tinnitus.  If the claim remains denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, 
which addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).














(CONTINUED ON NEXT PAGE)


The purpose of the examination requested in this REMAND is to 
obtain information and/or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655 (2009), failure to cooperate 
by attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

